COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-05-452-CV



NED I. SPIRITAS, JANICE SPIRITAS AND	APPELLANT
S

JEFFREY G. SOBEL, AS TRUSTEES OF 

THE NED I. SPIRITAS PROPERTY TRUST	



V.



SPIRITAS SD 1999 TRUST, SPIRITAS 	APPELLEE
S

SF 1999 TRUST, SPIRITAS RANCH 

ENTERPRISES, L.L.P., STEVEN SPIRITAS,

INDIVIDUALLY AND AS TRUSTEE OF 

THE SPIRITAS SF 1999 TRUST AND 

SUSAN DAVIDOFF, INDIVIDUALLY 

AND AS TRUSTEE OF THE SPIRITAS 

SD 1999 TRUST	

 
 

----------

FROM THE 393
RD DISTRICT COURT OF DENTON COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered the “Joint Motion To Dismiss Appeal.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal.  
See
 T
EX.
 R. A
PP.
 P. 42.1(a)(2), 43.2(f).

Costs of the appeal shall be paid by the 
party incurring the same, for which let execution issue.  
See 
Tex. R. App. P.
 
43.4.

PER CURIAM

PANEL A:  DAUPHINOT, J.; CAYCE, C.J.; and GARDNER, J.  



DELIVERED: February 22, 2007  

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.